ITEMID: 001-59099
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2000
DOCNAME: CASE OF VODENICAROV v. SLOVAKIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection dismissed (non-exhaustion);Violation of Art. 5-4;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award
JUDGES: Christos Rozakis
TEXT: 9. On 30 September 1994 the Trnava District Prosecutor charged the applicant with assault causing bodily harm on the ground that he had hit a neighbour. On 12 October 1994 the Trnava District Court (Okresný súd) issued a penal order by which the applicant was conditionally sentenced to five months’ imprisonment. Upon the applicant’s complaint the District Court quashed the penal order and scheduled a hearing in the case.
10. On 5 December 1994 a hearing was held before the Trnava District Court. It was adjourned because of the applicant’s misbehaviour. A further hearing was held on 21 February 1995. As the applicant did not behave properly, the judge ordered him to be removed from the court building. The hearing was held in his absence. The applicant was convicted of assault causing bodily harm. A conditional five months’ prison sentence was imposed. On 30 March 1995 the Bratislava Regional Court (Krajský súd) dismissed the applicant’s appeal.
11. On 12 May 1995 the Trnava District Office for Investigations (Okresný úrad vyšetrovania) charged the applicant with contempt of court, allegedly committed on 5 December 1994 during the first hearing before the Trnava District Court.
12. On 16 May 1995 the Trnava District Court ordered a psychiatric examination of the applicant in the context of the criminal proceedings. The applicant submitted a certificate from a Bulgarian doctor dated 16 June 1995 and refused to be examined as an out-patient.
13. On 5 June and 7 July 1995 the applicant sought redress from the Constitutional Court (Ústavný súd) alleging that the criminal proceedings were unfair, including the order for his psychiatric examination. By letter of the Constitutional Court of 17 July 1995 he was informed that the Constitutional Court is not superior to the police, prosecutor or ordinary courts and that it is not an appellate body in the ordinary court system. He was further informed that the Constitutional Court has no jurisdiction to change or quash the decisions of ordinary courts or to interfere with their jurisdiction and that judicial decisions can be remedied by the means and according to the procedures prescribed by law.
14. In the meantime, on 11 July 1995, the Trnava District Court had ordered that the applicant be detained for observation in a mental hospital pursuant to Section 116 (2) of the Code of Criminal Procedure. The applicant received the decision on 14 July 1995, and on 15 July 1995 he challenged it.
15. On 17 July 1995 the mental hospital summoned the applicant to be admitted on 20 July 1995.
16. On 19 July 1995 the applicant was handcuffed and escorted by the police to the mental hospital. No warrant was presented. The applicant stayed in the mental hospital until 18 August 1995. From 11 to 13 August 1995 he was granted leave.
17. On 28 July 1995 the applicant’s wife complained to the Prosecutor General’s Office that on 19 July 1995 the applicant had been confined in the mental hospital although he had appealed against the Trnava District Court’s order of 11 July 1995. She claimed that the applicant’s detention in the mental hospital was unlawful.
18. On 17 August 1995 the Bratislava Regional Court dismissed the applicant’s complaint against the Trnava District Court’s order of 11 July 1995. The decision was notified to the Trnava District Court on 28 September 1995. It was not served on the applicant.
19. By letter of 30 August 1995, served on the applicant’s wife on 10 September 1995, the Prosecutor General’s Office informed her that her complaint had been referred, for reasons of competence, to the Bratislava Regional Prosecutor.
20. On 30 August 1995 the prosecution for contempt of court was stayed in the light of the experts’ conclusion that the applicant suffered from a permanent personality disorder which had prevented him from controlling his behaviour during the hearing before the Trnava District Court of 5 December 1994.
21. On 21 September 1995 the Bratislava Regional Prosecutor informed the applicant’s wife that her complaint of 28 July 1995 had been sent, for reasons of competence, to the Trnava District Prosecutor. The applicant and his wife received no further information in this respect.
22. By virtue of Article 130 (3), the Constitutional Court may commence proceedings upon a petition (podnet) presented by an individual or a corporation claiming that their rights have been violated.
23. Article 17 (1) and (2) provide that personal liberty of every individual shall be guaranteed and no one shall be prosecuted or deprived of liberty unless for reasons and by methods set by law. According to Article 17 (6), a person may be committed to or held in a health-care institution without his or her consent only in cases specified by law. Such cases shall be reported to a court within twenty-four hours and the court shall decide within five days. According to Article 17 (7), “a psychological examination of a person charged with an offence is permissible only upon a written court order”.
24. Section 116 (1) provides for the appointment, upon a written order by the court, of two psychiatric experts when there is a need to examine the mental health of the accused. Pursuant to Section 116 (2), if the mental health of the accused cannot be examined in any other way, the court can order detention for observation in an institution. The order can be challenged by a complaint which has suspensive effect.
25. According to Section 167, the accused has a right, at any time in the course of the investigation, to request the rectification of defects in the investigator’s procedure. Such a request, to which no statute of limitation applies, must be submitted immediately to the public prosecutor who is required to deal with it without delay, and to inform the accused about the finding of the review.
26. In the judgment No. I ÚS 79/93 of 15 September 1993 the Constitutional Court, sitting in a chamber of three judges, ordered the release of a patient confined in a mental establishment without his consent. In this case, the patient had been detained for more than two months without any authorisation by a competent ordinary court. He alleged a violation of Article 17 (6) of the Constitution and the Constitutional Court considered the matter in the light of Article 5 § 4 of the Convention. This judgment was not included in the Collection of Findings and Decisions (Zbierka nálezov a uznesení) published by the Constitutional Court and comprising decisions which the plenary session of the Constitutional Court considers important from the legal point of view. The judgment has been neither confirmed nor developed subsequently.
27. In its subsequent practice the Constitutional Court has consistently held that it is not an appellate body in the ordinary court system and that it has no jurisdiction to interfere with proceedings before ordinary courts or to quash their decisions.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-4
